DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “a fixed magnet between the free magnet and the conductive layer, wherein the fixed magnet comprises a synthetic antiferromagnetic (SAF) structure.” However, the originally filed disclosure appears to only support the fixed magnet and the SAF structure as being two distinct structures in the device, rather than the SAF structure being a part of the fixed magnet as currently claimed. 
On page 7 of Applicant’s remarks, Applicant refers to FIGS. 3D-3F as teaching the claimed subject matter. These figures and the associated portions of the specification demonstrate that the fixed magnet (FIG. 3: 320) and the SAF structure (FIG. 3: 318) are two separate, distinct features. As such, there does not appear to be support for the limitation above which requires the fixed magnet to comprise the SAF structure, meaning that the SAF structure is a component within a larger overall feature of the fixed magnet. For this reason, the claim is rejected as containing new matter. 
Claims 2-12 are rejected due to their dependence from claim 1. Claim 17 is rejected for containing new matter based on the presence of the same language as that discussed above. Claims 18-20 are rejected due to their dependence from claim 17.
Claims 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "a bottom electrode" in line 6, and then again recites “a bottom electrode in line 8. There is insufficient antecedent basis for this limitation in the claim as it is unclear as to whether Applicant is introducing an additional “bottom electrode” or intends to refer back to “the bottom electrode” previously set forth. Under the broadest reasonable interpretation in view of the specification, it appears that Applicant is intending to claim that the bottom electrode of the MTJ structure is connected to the drain contact of the transistor as can been seen in Applicant’s FIG. 4, for example. As such the structure “a bottom electrode” in line 8 will be interpreted as meaning “the bottom electrode” and referring back to the same bottom electrode set forth in line 6. Claims 18-20 are rejected due to their dependence from claim 18.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 11-12, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguz et al. (WIPO Publication WO 2017/052635 A1, published March 30, 2017, more than one year prior to the effective filing date of the instant application) in view of Meade et al. (U.S. Patent No. 9,269,888 B2).
Regarding claim 1, Oguz discloses a memory device comprising:
a bottom electrode (FIG. 1: 107, see page 5, col. 25);
a conductive layer above the bottom electrode (FIG. 1: 110, see page 6, line 12);
a magnetic tunnel junction on the conductive layer, the MTJ comprising:
	a free magnet (FIG. 1: 140, see page 6, line 28);
	a fixed magnet between the free magnet and the conductive layer (FIG. 1: 120, see page 6, line 25), wherein the fixed magnet comprises a synthetic antiferromagnetic (SAF) structure (FIG. 1: 112, see page 6, line 1);
	a seed layer between the SAF structure and the conductive layer (FIG. 1: 111, see page 6, line 13); and
	a tunnel barrier between the fixed magnet and the free magnet (FIG. 1: 130, see page 6, line 26).
Oguz is silent in regard to the conductive layer comprising an alloy of ruthenium and tungsten.
Meade discloses a conductive layer comprising an alloy of ruthenium and tungsten above the bottom electrode (FIG. 3: 160, see col. 12, line 14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Meade to the teachings of Oguz such that the conductive layer of Oguz is made of the RuW allot of Meade. The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its intended use as a metal interface between an electrode and a seed layer in an MTJ stack. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claim 11, Oguz discloses the seed layer has FCC <111> crystal texture (FIG. 1: 111, see page 6, line 18) and the bottom electrode has cubic <001> crystal structure (FIG. 1: 107, see page 5, line 30; Examiner notes Oguz discloses TiN as a material of the bottom electrode and Applicant’s own specification page 5, line 23 discloses TiN as an exemplary material for having a cubic <001> structure; as such under the broadest reasonable interpretation in view of Applicant’s specification, Oguz discloses the bottom electrode having such a structure).
Regarding claim 12, Oguz discloses the seed layer comprises platinum (FIG. 1: 111, see page 6, line 15) having a thickness between 1 nm and 5 nm (see page 6, line 17; Examiner notes the disclosed range of Oguz lies inside Applicant’s claimed range of 0.2 nm to 5 nm and thus reads upon the limitation, see MPEP 2131.03), and
wherein the bottom electrode comprises TiN (see page 5, line 30).
Regarding claim 17, Oguz discloses a system, comprising:
a transistor above a substrate (FIG. 7: 715, see page 16, line 14), the transistor comprising:
a drain contact coupled to a drain (while not explicitly discussed by Oguz, FIG. 7 depicts transistor 715 having a source, drain, and gate, and depicts the transistor being connected to the rest of the circuit; as page 16, line 14 explicitly discloses 791 as being a source interconnect, the contact between 715 and 107 is thus the drain contact of the transistor);
a source contact coupled to a source (FIG. 7: 791, see page 16, line 15);
a gate contact coupled to a gate (FIG. 7: 793, see page 16, line 15); and
a bottom electrode coupled to the drain contact (FIG. 7: 107 connected to drain side of 715);
a memory device coupled with the drain contact (FIG. 7: 710), the memory device comprising:
a bottom electrode (FIG. 1: 107, see page 5, col. 25);
a conductive layer above the bottom electrode (FIG. 1: 110, see page 6, line 12);
a magnetic tunnel junction on the conductive layer, the MTJ comprising:
	a free magnet (FIG. 1: 140, see page 6, line 28);
	a fixed magnet between the free magnet and the conductive layer (FIG. 1: 120, see page 6, line 25), wherein the fixed magnet comprises a synthetic antiferromagnetic (SAF) structure (FIG. 1: 112, see page 6, line 1);
	a seed layer between the SAF structure and the conductive layer (FIG. 1: 111, see page 6, line 13); and
	a tunnel barrier between the fixed magnet and the free magnet (FIG. 1: 130, see page 6, line 26).
Oguz is silent in regard to the conductive layer comprising an alloy of ruthenium and tungsten.
Meade discloses a conductive layer comprising an alloy of ruthenium and tungsten above the bottom electrode (FIG. 3: 160, see col. 12, line 14). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Meade to the teachings of Oguz such that the conductive layer of Oguz is made of the RuW allot of Meade. The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its intended use as a metal interface between an electrode and a seed layer in an MTJ stack. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claim 19, Oguz discloses a power supply coupled to the transistor (FIG. 8: 815, see page 17, line 4).
Regarding claim 20, Oguz discloses the seed layer comprises platinum (FIG. 1: 111, see page 6, line 15) having a thickness between 1 nm and 5 nm (see page 6, line 17; Examiner notes the disclosed range of Oguz lies inside Applicant’s claimed range of 0.2 nm to 5 nm and thus reads upon the limitation, see MPEP 2131.03), and
wherein the bottom electrode comprises TiN (see page 5, line 30).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Oguz et al. (WO 2017/052635 A1) in view of Meade et al. (U.S. Patent No. 9,269,888 B2) as applied to claim 1 above, and further in view of Oikawa et al. (U.S. Patent No. 10,388,343 B2).
Regarding claim 2, the combination is silent in regards to 5-70 atomic percent of tungsten.
Oikawa discloses a Ru-W alloy in an MTJ device with 15-30 atomic percent of tungsten (see col. 6, line 47-52). This range of Oikawa lies within the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the Oikawa to make the alloy of the combination such that tungsten is within the claimed range. The motivation to do so is that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Regarding claim 3, the combination is silent in regards to the balance of the conductive layer is predominantly ruthenium.
Oikawa discloses the balance of the conductive layer is predominantly ruthenium (see col. 6, lines 47-52; Oikawa teaches a range of 15-30% for W).This range of Oikawa lies within the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the Oikawa to form the alloy of the combination such that tungsten is within the claimed range. The motivation to do so is that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 4, the combination is silent in regards to the conductive layer is not more than 50% tungsten and the balance is substantially ruthenium.
Oikawa discloses the alloy having a substantially ruthenium balance and the tungsten is not more than 50% (see col. 6, lines 47-52; Oikawa teaches a range of 15-30% for W).This range of Oikawa lies within the claimed range. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, from the Oikawa to form the alloy of the combination such that tungsten is within the claimed range. The motivation to do so is that where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Claims 5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguz et al. (WO 2017/052635 A1) in view of Meade et al. (U.S. Patent No. 9,269,888 B2) as applied to claim 1 above, and further in view of Liu et al. (U.S. Patent No. 10,014,465 B1).
Regarding claim 5, Oguz does not explicitly disclose the conductive layer is on a layer of predominantly tungsten.
Liu discloses a lattice matching layer that is a multilayer stack wherein the lower layer can be tungsten (FIG. 7: 16b, see col. 8, line 56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Liu to the teachings of Oguz such that 110 of Oguz overlies 16b of Liu. The motivation to do so is block the structural influence of processing on the MTJ layers (see col. 8, line 39).
Regarding claim 8, Oguz, as previously modified by Liu, discloses the predominantly W layer is a first layer of a bilayer further comprising a second layer, the second layer further comprising predominantly ruthenium (see col. 8, line 56, layer 16b can be a multilayer stack comprised of a number of materials; it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select Ru, and W, from those materials such that the bilayer includes a predominately ruthenium and predominantly tungsten layer because the selection of a known material for its intended use supports a prima facie case of obviousness. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Regarding claim 9, Oguz, as previously modified by Liu, discloses the bilayer is one of a plurality of bilayers wherein the number of bilayers is 1 (under the broadest reasonable interpretation Liu’s disclosure of multilayer stack of W and Ru includes the scenario in which there is only one repetition; this reads upon Applicant’s claimed range).
Regarding claim 10, Oguz, as previously modified by Liu, discloses the layer of tungsten and layer of ruthenium together have a thickness of between 20 and 100 nm (see col. 9, line 8). Applicant claims specific ranges for the thickness of the tungsten and thickness of ruthenium layers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the layer thicknesses and arrive at the claim 10 limitations. The motivation to do so is that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguz et al. (WO 2017/052635 A1) in view of Meade et al. (U.S. Patent No. 9,269,888 B2) as applied to claim 1 above, and further in view of Huai et al. (U.S. Pub. No. 2015/0340601 A1).
Regarding claim 6, the combination is silent in regard to a layer of ruthenium between the conductive layer and the seed layer.
Huai discloses the seed layer can be a dual layer comprising a first layer of Ru (FIG. 3: 132, see paragraph 0026) and a second layer of Pt (FIG. 3: 134, see 0026 and 0029). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the multilayered seed of Huai to the teachings of the combination so as to provide a smooth surface for the fixed layer to form upon (see paragraph 0025). Furthermore, it would have been obvious to select Ru as the material of the first sublayer. The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its intended use as an underlayer in forming an MTJ. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Oguz teaches the seed layer as being Pt, and as such in applying the teachings of Huai to the teachings of the combination, one of ordinary skill in the art would apply the Ru layer between 110 and Pt layer 111 so as to create a Ru/Pt seed layer similar to that shown as 132/134 of Huai.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguz et al. (WO 2017/052635 A1) in view of Meade et al. (U.S. Patent No. 9,269,888 B2) as applied to claim 1 above, and further in view of Huai et al. (U.S. Pub. No. 2015/0340601 A1) and Chen et al. (U.S. Pub. No. 2016/0155932 A1).
Regarding claim 7, Oguz does not explicitly teach a layer of ruthenium between the conductive layer and the seed layer, and further comprising a layer of predominantly tungsten between the conductive layer and the bottom electrode the conductive layer is on a layer of predominantly tungsten.
Huai discloses the seed layer can be a dual layer comprising a first layer of Ru (FIG. 3: 132, see paragraph 0026) and a second layer of Pt (FIG. 3: 134, see 0026 and 0029). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the multilayered seed of Huai to the teachings of the combination so as to provide a smooth surface for the fixed layer to form upon (see paragraph 0025). Furthermore, it would have been obvious to select Ru as the material of the first sublayer. The motivation to do so is that the combination yields the predictable results of allowing for the selection of a known material based on its intended use as an underlayer in forming an MTJ. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Oguz teaches the seed layer as being Pt, and as such in applying the teachings of Huai to the teachings of the combination, one of ordinary skill in the art would apply the Ru layer between 110 and Pt layer 111 so as to create a Ru/Pt seed layer similar to that shown as 132/134 of Huai.
Chen discloses a layer of predominantly tungsten between the bottom electrode and the conductive layer (FIG. 2: 106 between 104 and 108; 106 can be tungsten, see paragraph 0034). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Chen to the teachings of Oguz so as to inhibit diffusion of species between the lower electrode and the conductive layer (see paragraph 0034).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oguz et al. (WO 2017/052635 A1) in view of Meade et al. (U.S. Patent No. 9,269,888 B2) as applied to claim 17 above, and further in view of Tahmasebi et al. (U.S. pub. No. 2017/0125664 A1).
Regarding claim 18, Oguz disclose the fixed magnet is above the bottom electrode, the tunnel barrier is above the fixed magnet and the free magnet is above the tunnel barrier (FIG. 2). 
Oguz is silent in regards to the bottom electrode is above the drain contact.
Tahmasebi discloses the bottom electrode is above the drain contact (FIG. 7: 1110 located above the drain, see paragraph 0060). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Tahmasebi to the teachings of Oguz so as to form the system though a single FEOL process (see paragraph 0063-0073).
Response to Arguments
Applicant's arguments filed April 6, 2022 have been fully considered but they are not persuasive due to the new grounds of rejection provided above in view of the Oguz reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819